DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 5, 7, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Architect Rolf Disch (1944) Passive House Solar Rotating Cylinder Heliotrop (1994)”, by Virginia Maneval, 01 March 2017 retrieved from internet [retrieved form internet 22 March 2021 http://www.bubblemania.fr/en/bulles-architecture-rolf-disch-maison-heliotrope-solaire-tournante-1994/] 34 pages.                
Regarding Claim 1, Disch teaches a pet shelter (Disch Heliotrop house, pets such as cats, dogs, birds can reside in the shelter taught by Disch as human companions) comprising: a floor; a roof; and a sidewall made of a transparent material (Disch windows) and joining the floor and the roof together, wherein the sidewall comprises a first portion joined to a second portion by a first bend, the second portion joined to a third portion by a second bend, the third portion joined to a fourth portion by a third bend, and the fourth portion joined to a fifth portion by a fourth bend defining an internal spiraled compartment, wherein an entrance to the internal 
Regarding Claim 2, Disch teaches the floor is a substantially flat panel and the roof is a substantially flat panel (Disch page 24 and 2).
Regarding Claim 3, Disch teaches the sidewall comprises a continuous curve from the first portion to the fifth portion (Disch page 4, 14 and, 15).
Regarding Claims 4, 5 and 10, Disch teaches the sidewall comprises: a plurality of vertical columns connecting the floor to the roof; at least one spiral shaped rib connecting the plurality of vertical columns together; and a plurality of transparent panels coupled to the at least one spiral shaped rib (Disch windowns, vertical panels, floor, roof, rib is the external platform and railings that spirals along the exterior of the building pages 15 and 18 and internal wooden structure on page 18 and 19).
Regarding Claim 7, Disch teaches bottom ends of the plurality of vertical columns protrude beyond the floor defining feet, wherein the feet elevate the floor above a surface when resting on the surface (Disch pages 7 and 8 the “V” shaped vertical columns extend into the ground).
Regarding Claim 8, Disch teaches a ramp coupled to the floor at the entrance (Disch page 4 photograph).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over by “Architect Rolf Disch (1944) Passive House Solar Rotating Cylinder Heliotrop (1994)”, by Virginia Maneval, 01 March 2017 retrieved from internet [retrieved form internet 22 March 2021 http://www.bubblemania.fr/en/bulles-architecture-rolf-disch-maison-heliotrope-solaire-tournante-1994/] 34 pages in view of U.S. Patent Pub. No. 2009/0011173 to Thiagarajan.
Regarding Claims 6 and 9, Disch teaches a plurality of corrugated panels and transparent windows, but is silent on explicitly teaching transparent panels are made of polycarbonate.  However, Thiagarajan teaches the general knowledge of one of ordinary skill in the art that it is known to fabricate transparent, corrugated panels out of polycarbonate (Thiagarajan claim 1 and paragraphs [0037], [0035], [0028], [0002]).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Disch with the teachings of Thiagarajan at the time of the invention to provide light into the building during power outages as taught by Thiagarajan.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known panel material for another to obtain predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach the general knowledge of one of ordinary skill in the art with regard to spiral shelter structures and/or paneled shelter structures:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        

22 March 2021